Citation Nr: 9922347	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for neuropsychiatric 
residuals of malaria, claimed as an organic mental disorder 
with personality changes.

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  A March 1992 rating decision confirmed and 
continued a noncompensable evaluation for malaria, denied 
entitlement to service connection for neuropsychiatric 
residuals of malaria, and denied entitlement to temporary 
total disability evaluation under 38 C.F.R. § 4.29.  
Subsequently, the claim for service connection for 
neuropsychiatric residuals of malaria was recharacterized to 
include an organic psychiatric disorder or an organic brain 
syndrome with seizures.  A December 1995 Board decision 
remanded these claims to the RO.  

In April 1997, the RO granted service connection for a 
seizure disorder, and evaluated that disability as 10 percent 
disabling, effective January 1992.  The veteran was advised 
by a February 1998 rating decision that the grant of service 
connection for a seizure disorder was a complete grant of the 
claim for service connection for a seizure disorder as a 
neuropsychiatric residual of malaria, and that he had one 
year to disagree with or appeal the assigned evaluation or 
effective date.  In April 1997, the RO also granted temporary 
total disability evaluations under 38 C.F.R. § 4.29 for VA 
hospitalizations in January 1993, August 1993, and March 
1996.  At a personal hearing conducted in May 1998, the 
veteran indicated that he was satisfied with the benefits 
awarded under 38 C.F.R. § 4.29.  There is no evidence that 
the veteran has disagreed with or appealed any aspect of the 
award of service connection for seizure disorder or of the 
award of benefits under 38 C.F.R. § 4.29.  Therefore, the 
claim for service connection for a seizure disorder and for 
temporary total disability benefits under 38 C.F.R. § 4.29, 
although included in the December 1995 remand, are not before 
the Board for appellate review at this time.  

In November 1998, the RO continued the denial of service 
connection for organic mental disorder with personality 
changes, and confirmed denial of a compensable evaluation for 
malaria.  These claims return to the Board for appellate 
review.

The Board notes that, in testimony at a May 1998 hearing, the 
veteran indicated that he wished to submit a new claim for a 
temporary total disability evaluation for a period of VA 
hospitalization in late 1997.  By a rating decision issued in 
November 1998, a temporary total disability evaluation was 
granted for the period from October 6, 1997 to December 1, 
1997.  An informal hearing presentation submitted in June 
1999 appears to express some disagreement with that award, 
although the additional benefit sought is not clearly 
identified.  This statement is referred to the RO for review 
and any necessary action.  


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran did not 
incur an organic psychiatric disorder with personality 
changes as a result of falciparum malaria diagnosed in 
service.  

2.  The clinical records and opinions are devoid of any 
medical evidence that the veteran has experienced a malaria 
relapse or that symptoms or residuals of malaria, excluding a 
seizure disorder, have recurred.  


CONCLUSIONS OF LAW

1.  The veteran did not incur an organic psychiatric disorder 
with personality changes as a result of falciparum malaria 
diagnosed in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).
2.  The criteria for a compensable evaluation for residuals 
of malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.88b, Diagnostic Code 
6304 (1998); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, apart from a service-connected 
seizure disorder, he has a psychiatric disorder and 
personality changes as a residual of malaria incurred in 
service.  The veteran also contends that disability due to 
malaria is more severe than the current noncompensable 
evaluation reflects.  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or in the 
case of certain chronic diseases was initially manifested to 
a degree of 10 percent or more within an applicable 
presumption period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  
Organic diseases of the nervous system are defined as chronic 
diseases.  38 U.S.C.A. § 1101.  Service connection may also 
be granted for any disease diagnosed after service discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

The threshold or initial question as to the veteran's claim 
for service connection for neuropsychiatric residuals of 
malaria, to include a brain disorder or psychiatric disorder, 
is whether the veteran has established that the claim is 
well-grounded, as a claimant for veterans' benefits has an 
initial duty to establish a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  The Board notes that the veteran has submitted 
medical evidence which tends to show that his claim of 
entitlement to service connection for an organic psychiatric 
disorder as a residual of malaria is plausible. 

The veteran's claim for a compensable evaluation for service-
connected malaria is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), as his assertions regarding increased 
severity of the disability are sufficient to well-ground the 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  After reviewing the claims files, including the 
reports of VA examinations, outpatient care and 
hospitalizations, the Board is satisfied that the duty to 
assist mandated by 38 C.F.R. § 5107(a) has been fulfilled.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Factual Background

The veteran's service medical records reflect that he was 
treated in a field hospital on September 26, 1970 for a 
fever, chills, headache, nausea, and vomiting.  Falciparum 
malaria was diagnosed.  For purposes of information only, the 
Board notes that this is a type of malaria caused by 
Plasmodium falciparum and characterized by febrile malarial 
paroxysms; there may be acute cerebral, renal, or 
gastrointestinal manifestations in severe cases, with 
cerebral malaria being a severe and often fatal complication 
of falciparum malaria.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 974 (27th ed. 1988).  

On October 4, 1970, the veteran was transferred to a 
different military facility to complete the course of therapy 
for falciparum malaria because the expected duration of the 
required treatment extended beyond the veteran's date of 
estimated return from overseas service (DEROS).  The 
discharge summary from the October admission summarized the 
September 1970 admission by stating that, at the field 
hospital, the veteran was treated with oral triple antibiotic 
therapy without complications.  The veteran's spleen was 
enlarged on transfer, but his physical examination was 
otherwise normal.  His spleen decreased in size during the 
hospitalization.  Malaria smears were negative.  The veteran 
was afebrile except for a few episodes of temperature 
elevation lasting a few hours at a time.  The highest 
recorded temperature during this hospitalization was 103.6 
degrees, on one occasion.  

No further complaints or treatment for malaria was noted in 
service after the veteran completed initial therapy.  The 
separation examination conducted in August 1971 disclosed no 
abnormality other than myopia.  No residual or recurrence of 
malaria was noted in the history portion of the separation 
examination, either by the veteran or by the examiner.

The medical evidence in submitted during the pendency of this 
claim also includes the discharge summaries of more than 10 
VA hospitalizations from January 1991 to July 1998 and more 
than five VA examinations conducted from 1992 through April 
1998.  

1.  Service Connection for an Organic Psychiatric Disorder

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), evidence that a disease or 
injury was incurred or aggravated in service (lay or medical 
evidence), and evidence of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Numerous VA examination reports and discharge summaries of 
record show diagnoses of both Axis I and Axis II psychiatric 
disorders.  The admission note of an August 1993 VA 
hospitalization includes, among other diagnoses, a diagnostic 
impression of "[p]ost-malarial syndrome with seizure 
disorder (organic mood disorder)."  A June 1998 
psychological evaluation, provided by W.P. Edwards, Ph.D., 
discloses a possible diagnosis of a mood disorder as a 
sequelae of malaria.  Dr. Edwards also discussed research 
suggesting that residuals of cerebral malaria may play an 
"under-appreciated" role in affective and behavioral 
problems of veterans.  The medical evidence is sufficient to 
establish that the veteran's claim that he has a psychiatric 
disorder as a residual of malaria is plausible, and to 
establish that it is medically plausible that there is a 
nexus between the veteran's service and a current disability.  
Thus, the veteran has established a well-grounded claim.

In support of his claim that PTSD or other organic mood 
disorder is a residual of cerebral malaria incurred in 
service, the veteran also submitted a February 1989 medical 
article regarding the effects of cerebral malaria, an 
unidentified article describing the four types of human 
malaria, and a chapter from a textbook discussing the various 
medications which may be used to treat malaria.  

The examiner who conducted a June 1997 medical examination 
concluded that the veteran's history of a coma and high fever 
or other complications of malaria in service was inaccurate.  
The examiner concluded that the veteran had no cerebral 
involvement due to malaria.

On neuropsychological evaluation in June 1997, the veteran's 
verbal intellectual ability appeared generally intact, but 
his performance scores were much lower.  The examiner 
administered a visual memory recognition test designed to 
examine a subject's motivation.  The veteran's score was 
below the average compiled for scores of persons age 72 with 
a diagnosis of Alzheimer's disease.  The examiner concluded 
that some or all of the veteran's test results were invalid 
and should be discounted.  The examiner provided an opinion 
that the best fit between the veteran's test results and 
known disorders could be alcohol-related cognitive decline.  

Diagnoses assigned during a June 1998 to July 1998 VA 
domiciliary admission included seizure disorder with 
secondary organic brain disorder, PTSD, and obsessive-
compulsive personality disorder.  The Board notes that the 
diagnosis of an organic brain disorder associated with a 
seizure disorder is not equivalent to a diagnosis of an 
organic psychiatric disorder with personality changes.  

A July 1998 VA examination report, which reflects detailed 
review of the veteran's service medical records as well as 
review of past VA examination reports and inpatient and 
outpatient clinical records, concluded that there was no 
indication of cognitive decline, and that the veteran did not 
have an organic mental disorder with personality changes.  
The examiner concluded that the veteran's personality changes 
were related to his history of PTSD or to his history of 
alcohol dependency, but that it was unlikely that a 
personality disorder was related to the history of falciparum 
malaria.  

In an August 1998 VA examination, the examiner noted that he 
interviewed the veteran, reviewed the medical literature of 
record, and reviewed past examinations and reports, including 
the June 1998 psychological assessment report prepared by Dr. 
Edwards.  The examiner concluded that neither the neurologic 
or neuropsycholgical examinations of record would "strongly 
support" a conclusion that there were personality changes or 
cognitive losses etiologically related to malaria.  The 
examiner further concluded that the proper diagnosis to 
account for the veteran's personality problems was PTSD, and 
that it was far more likely that his current cognitive, 
memory, and personality changes were related to PTSD than to 
malarial infection.  

As noted above, the medical evidence includes opinions that 
the veteran has a seizure disorder associated with secondary 
organic brain disorder as a residual of malaria, and the 
veteran has been granted service connection for that 
disability.  However, there is no medical evidence that the 
diagnosis of seizure disorder with organic brain disorder 
also constitutes a finding or diagnosis that the veteran has 
an organic mood disorder, or other psychiatric disorder, as a 
residual of malaria.  

There are medical opinions of record reflecting that cerebral 
malaria may cause organic psychiatric disorders.  However, to 
the extent that those opinions indicate that cerebral malaria 
caused an organic mood disorder in the veteran's case, those 
opinions are of little probative value, since it is clear 
that those opinions relied on the veteran's description of 
his medical history in service.  However, as noted above, the 
examiner who conducted the VA examination in June 1997 
concluded that the medical history provided by the veteran 
was not supported by the medical evidence, and that there was 
no medical evidence of cerebral complications, even though 
falciparum malaria was diagnosed.  

The preponderance of the medical evidence establishes that, 
apart from a service-connected seizure disorder with organic 
changes, the veteran does not have a current medical 
diagnosis of an organic psychiatric disorder with personality 
changes.  Although the clinical records show that such a 
diagnosis has been considered, so as to well-ground the 
claim, there is no final diagnosis of organic psychiatric 
disorder with personality changes or organic psychiatric 
disorder as a residual of malaria during the most recent VA 
examinations and inpatient hospitalizations.  Moreover, the 
medical evidence as a whole fails to link PTSD or any 
psychiatric disorder currently diagnosed to the veteran's 
history of malaria in service.  

The evidence as to whether the veteran incurred an organic 
psychiatric disorder with personality changes as a result of 
falciparum malaria is not in equipoise.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable decision.  

2.  Compensable Evaluation for Malaria

The medical evidence obtained during this claim, including 
various VA hospital discharge summaries and VA examination 
reports, is devoid of evidence that the veteran reported 
subjective complaints consistent with recurrence of symptoms 
of malaria, including fever, chills, headache, nausea, or 
vomiting.  The evidence is also devoid of any recent medical 
diagnosis or observation of malaria or symptoms or treatment 
of malaria.

The veteran contends, in essence, that the disability due to 
malaria is more severe than the current noncompensable 
examination reflects.  On VA examination conducted in August 
1997, the veteran reported that he had experienced no fever, 
sweats, or chills residual to malaria in the past 10 years.  
The veteran reported that drinking five to six alcoholic 
drinks would exacerbate the symptoms.  Clinical examination 
and laboratory testing did not result in any medical 
diagnosis of liver or spleen abnormalities.  The examiner 
concluded that no residuals of malaria were present.

Disability due to the residuals of malaria is evaluated under 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  The Board notes 
that the criteria under Diagnostic Code 6304 were changed, 
effective August 30, 1996, after the veteran filed this 
claim. Accordingly, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The Board 
has therefore reviewed the veteran's claim under both the old 
and the new rating criteria.

Under the diagnostic criteria in effect at the time of the 
veteran's claim, a 10 percent evaluation was warranted for 
malaria which was recently active, with one relapse in the 
past year, or for old cases of malaria with moderate 
disability.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  
A 30 percent evaluation required recently active disease with 
2 relapses in the past 6 months or old cases with anemia.  
Id.  The record is devoid of any evidence that the veteran 
has had a relapse of malaria in the past year or at any time 
since this claim for a compensable evaluation was submitted. 

With regard to the revised rating criteria, Diagnostic Code 
6304 now provides for a 100 percent rating for active 
malaria.  Thereafter, residuals such as liver or spleen 
damage are to be rated under the codes for the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1998).  However, the record does not include any clinical or 
laboratory evidence that would confirm that the veteran has 
had a relapse of malaria in recent years.  Thus, there is no 
basis under this regulation to afford the veteran a 100 
percent evaluation, in the absence of signs of recurrence of 
malaria by subjective complaints or by objective laboratory 
examinations.  Although malaria may also be evaluated based 
on residuals such as liver or spleen damage, the medical 
evidence does not establish that the veteran currently has 
manifestations of liver or spleen damage due to malaria, nor 
does the veteran so contend.

Disability due to a seizure disorder has been attributed to 
malaria.  However, as the extent of this disability was 
considered in assigning a separate evaluation for this 
service-connected disability, a seizure disorder, the same 
evidence as to symptomatology cannot be used to award a 
compensable evaluation for malaria.  See 38 C.F.R. § 4.14 
regarding avoidance of pyramiding.  According, the record 
affords no basis for a compensable evaluation for malaria.  


ORDER

Entitlement to service connection for an organic mental 
disorder with personality changes is denied.

Entitlement to a compensable evaluation for malaria is 
denied.  



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

